DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered. 

1.	 Claims 1, 4-8, 11-15, 18, 20  are presented for the examination. Claims 2, 3, 9, 10, 16, 17, 19 are canceled. 
                                                       
                                                   Claim Rejections -35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
2. 	Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over West(US 20140366045 A1) in view of Doraiswamy(US 10120734 B1) and further in view of Dundon(US 6253257 B1)  

As to claim 1, West teaches loading into memory a first application programming interface (API) set schema( A base API set schema may be loaded into system memory at boot time with an associated set of host base binaries, para[0008], ln 3-10),
 (API) set schema that associates an API set contract with a first host binary( loading a base API set schema into system memory at a first time, said base API set schema further comprising: a set of base API contracts and, for each said base API contract, a set of associated host binaries, para[0009], ln 4-14), the API set contract defining a set of APIs(  API Set Contract An API set contract is an API set name corresponding to a declared set of API interfaces (functions) exported by the API set, para[0023], ln 2-3/ the value may be a white-space separated list of API set contract aliases referring to the latest API set version. The alias may be specified as a fully-qualified name as well, para[0075]); 
loading into the memory a second API set schema ( A set of API set schema extensions binaries may also be loaded into system memory at boot time, para[0008]), second API set schema that associates the API set contract with a second different host binary( API set schema extensions further comprising: a set of extension API contracts and, for each said extension API contract, a set of associated extension binaries, para[0009], ln 10-20),
 the API set contract to an associated host binary file( a set of base API contracts and, for each said base API contract, a set of associated host binaries, para[0009], ln 4-14). 
West does not teach receiving  receiving an API call including a request to resolve the API set contract to an associated host binary file; evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract to the associated host binary file; selecting the first API set schema instead of the second API set schema to resolve the request based on the application identifier. However, Doraiswamy teaches  receiving an API call including a request to resolve the API set contract to an associated host binary file; evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract to the associated host binary file; selecting the first API set schema instead of the second API set schema to resolve the request based on the application identifier ( The job control library 204 is a library comprising an API (services engine 110 includes respective libraries 136A-136L for the core services. Each of libraries 136 exposes a service-specific library API for the service. For example, library 136A may expose a library API for a search service that presents API endpoints (or other types of API methods or interfaces) that usable for requesting and receiving search-related services. Library 136B may expose a library API for a security service, and so on, col 7, ln 2-10/ API gateway 114 receives service request 139A, and tenant identification module 116 uses the tenant mappings to map the application authorization token included in service request 139A to the application identifier for application 131A. API gateway 114 uses the application identifier to generate the service request 139B to include the application identifier. API gateway 114 modifies and directs received service requests originated by applications 131 to libraries 136 for processing. API gateway 114 generates service request 139B based on service request 139A. Unlike service request 139A, however, service request 139B includes the application identifier determined by tenant identification module 116, col 9, ln 53-67/  Tenant identification module 116 may use tenant mappings to enable API gateway 114, in response to service requests received via APIs 132, to generate service requests to libraries 136 that include the application identifier, which libraries 136 may use to access the application-specific application data store 146 for the identified application, col 9, ln 35-45/ A tenant identifier may be an example of an application identifier. Tenant identification module 116 uses token-application map 226 to identify application services 202 that originate service requests and generate corresponding service requests for libraries 236 that include a tenant identifier (or “store name”) usable by the libraries 236 for identifying an application data store 246, col 11, ln 59-67/API and services engine 110[API schema] includes respective libraries 136A-136L for the core services[API schema]. Each of libraries 136 exposes a service-specific library API for the service, col 7, ln 2-10/  Service engines 144A-A-144L N (collectively, “service engines 144”) each provides one of the core services for API[API schema] and services engine 100 to, e.g., support enhanced interoperability of SoE applications 131 with SoRs 116. Service engines 144 may each include a runtime container for executing one or more applications to provide the corresponding service. Multiple service engines may support a single distributed service in some cases, col 5, ln 10-20/ Libraries 236 receive service requests from API gateway 114 and, using the tenant identifier included therein, determine and select from among service engines 240 to process the service requests in order to facilitate tenant isolation for application data stores 246. For example, API gateway 114 may receive a service request originated by application service 202A. Based on an authorization token included in the service request, tenant identification module 116 may use token-application map 226 to map the authorization token to an application name for the application service 202A. Tenant identification module 114 may use application-tenant identifier map 228 to map the application name to a tenant identifier (or “application data store name” in some cases). API gateway may then generate a new service request for the service request, wherein the new service includes the tenant identifier. Search library 236A receives the new service requests, extracts the tenant identifier, and directs the service request to the service engine 240A that manages the application data store 246A that manages application data for the application service 202A associated with the tenant identifier. As described in further detail below with respect to FIG. 4, col 12, ln 40-60/ selecting, by the API and services engine based at least on the application identifier, an application data store uniquely associated with the application that issued the service request; and processing, by the API and services engine, the service request using data stored by the selected application data store, col 2, ln 38-45/ selecting the first API set schema instead of the second API set schema to resolve the request based on the application identifier since the service engine is selected among the service engines for processing request based on application name / another library cannot process the request, only request is processed when using the library that includes the application as described above ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of West with Doraiswamy  to incorporate the feature of  receiving an API call including a request to resolve the API set contract to an associated host binary file; evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract to the associated host binary file; selecting the first API set schema instead of the second API set schema to resolve the request based on the application identifier because this provides updatability, flexibility, and scalability as the organizational internal APIs facilitate access to data and functionalities of the organization's backend Information Technology (IT) systems according to well-defined API access rules
West and Doraiswamy do not teach  executing elements of the first host binary instead of the second host binary responsive to selecting the first API set schema. However, Dundon teaches executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application;  (a remote library or library set 136 and API 138 in the remote node 132 is available to the remote environment to support API functions[ elements] in the remote node 132, col 4, ln 45-50/This is accomplished by linking the application with a separate library that provides a dynamic API mapping facility. A function[elements] in this library is invoked when the application begins execution. The application's system is scanned to determine which libraries are available, col 2, ln 10-15/FIG. 3 is a block diagram illustrating the process by which one embodiment of the present invention identifies or determines which libraries are required by the invoked API. If an environmental variable is set 300, the remote node 132 determines whether the API[API call] is in the first (full-capability or runtime) or second (remote) program environment[first/second application]. This is depicted in block 302. Next, based on the determined program environment, a default library is set up, as shown in block 304. Then, the present invention attempts to load each library in the library list (in this case, the default library list) by scanning the remote node 132 to detect and select libraries that are available, as depicted in block 308, col 5, ln 5-18/executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application since the library is selected to execute the function of library and if the AIP call is belonged the first program, the first library is selected to execute or if the AIP call is belonged to the second program , another library is selected to execute as described above ). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of West and Doraiswamy with Dundon to incorporate the feature of executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application  because this allows a single binary application to transparently work with different libraries that provide a common or overlapping API set. 
 As to claims 8, 15, they are rejected for the same reason as to claim 1 above.

3. Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over  West(US 20140366045 A1)  in view of Doraiswamy(US 10120734 B1)   in view of Dundon(US 6253257 B1)  and further in view of Gardner(US 7272832 B2). 

As to claim 4,  West, Doraiswamy and Dundon do not teach the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device. However, Gardner teaches the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device( support to allow operating system-specific loaders to load operating system domain images; domain kernel debugger support; SPGS debugger; platform machine check handling; EFI, PAL/SAL, and APCI runtime support (or emulation of) for domains; support for multiple SPGS binaries running in the same system; and support for multiple domains under control of a single SPGS. V. Secure User Processes, col 19, ln 25- 35/ SPK 36 include a secure platform interface (SPI) 56 and a non-privileged ABI 58, col 4, ln 15-20).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  West, Doraiswamy and Dundon with Gardner to incorporate the feature of the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device because this provides a new secure operating system architecture to provide protection of secret user process data, and to prevent unauthorized access to such data, including unauthorized access by other users and a system administrator (or root user).
 As to claims 11, 18, they are rejected for the same reason as to claim 4 above.

4. 	Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable West(US 20140366045 A1)  in view of Doraiswamy(US 10120734 B1)   in view of Dundon(US 6253257 B1) and further in view of Parikh(US 6421058 B2).

 As to claim 5,  West, Doraiswamy and Dundon do not teach the first host binary and the second host binary are graphics subsystems. However, Parikh teaches the first host binary and the second host binary are graphics subsystems(Various application programming interfaces (APIs) and application binary interfaces (ABIs) have been developed in the past for the purpose of enabling graphics application programmers to control the operation of a graphics chip provided in a graphics system, col 2, ln 15-20). 
It would have been obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention was made to modify the teaching of Cairns , Dundon and Subbarayan with  Parikh to incorporate the feature of the first host binary and the second host binary are graphics subsystems because this is possible to interact with exciting 3D animations and simulations on relatively inexpensive computer graphics systems in your home or office. 
As to claim 12, it is rejected for the same reason as to claim 5 above.  
 
                                           Allowable Subject Matter 
5.	Claims  6, 7, 13 , 14, 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the argument: 

6.	Applicant amendment filed on 09/12/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “   disagrees and submits that West does not disclose or suggest two different API set schema that resolve the same API set contract (e.g., set of function names) For at least the reasons set forth above, Sakai fails to disclose or suggest "selecting first API set schema instead of [a] second API set schema to resolve  request based on the application identifier." 
 
 
7.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), Doraiswamy  teaches The job control library 204 is a library comprising an API (services engine 110 includes respective libraries 136A-136L for the core services. Each of libraries 136 exposes a service-specific library API for the service. For example, library 136A may expose a library API for a search service that presents API endpoints (or other types of API methods or interfaces) that usable for requesting and receiving search-related services. Library 136B may expose a library API for a security service, and so on, col 7, ln 2-10/ API gateway 114 receives service request 139A, and tenant identification module 116 uses the tenant mappings to map the application authorization token included in service request 139A to the application identifier for application 131A. API gateway 114 uses the application identifier to generate the service request 139B to include the application identifier. API gateway 114 modifies and directs received service requests originated by applications 131 to libraries 136 for processing. API gateway 114 generates service request 139B based on service request 139A. Unlike service request 139A, however, service request 139B includes the application identifier determined by tenant identification module 116, col 9, ln 53-67/  Tenant identification module 116 may use tenant mappings to enable API gateway 114, in response to service requests received via APIs 132, to generate service requests to libraries 136 that include the application identifier, which libraries 136 may use to access the application-specific application data store 146 for the identified application, col 9, ln 35-45/ A tenant identifier may be an example of an application identifier. Tenant identification module 116 uses token-application map 226 to identify application services 202 that originate service requests and generate corresponding service requests for libraries 236 that include a tenant identifier (or “store name”) usable by the libraries 236 for identifying an application data store 246, col 11, ln 59-67/API and services engine 110[API schema] includes respective libraries 136A-136L for the core services[API schema]. Each of libraries 136 exposes a service-specific library API for the service, col 7, ln 2-10/  Service engines 144A-A-144L N (collectively, “service engines 144”) each provides one of the core services for API[API schema] and services engine 100 to, e.g., support enhanced interoperability of SoE applications 131 with SoRs 116. Service engines 144 may each include a runtime container for executing one or more applications to provide the corresponding service. Multiple service engines may support a single distributed service in some cases , col 5, ln 10-20/ Libraries 236 receive service requests from API gateway 114 and, using the tenant identifier included therein, determine and select from among service engines 240 to process the service requests in order to facilitate tenant isolation for application data stores 246. For example, API gateway 114 may receive a service request originated by application service 202A. Based on an authorization token included in the service request, tenant identification module 116 may use token-application map 226 to map the authorization token to an application name for the application service 202A. Tenant identification module 114 may use application-tenant identifier map 228 to map the application name to a tenant identifier (or “application data store name” in some cases). API gateway may then generate a new service request for the service request, wherein the new service includes the tenant identifier. Search library 236A receives the new service requests, extracts the tenant identifier, and directs the service request to the service engine 240A that manages the application data store 246A that manages application data for the application service 202A associated with the tenant identifier. As described in further detail below with respect to FIG. 4, col 12, ln 40-60/selecting, by the API and services engine based at least on the application identifier, an application data store uniquely associated with the application that issued the service request; and processing, by the API and services engine, the service request using data stored by the selected application data store, col 2, ln 38-45/ selecting the first API set schema instead of the second API set schema to resolve the request based on the application identifier since the service engine is selected among the service engine for processing request based on application name or another library cannot process the request, only request is processed when using the library that includes the application identifier to access to the identified store of that application identifier as described above ).
    
                                       
                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194